Citation Nr: 0203945	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  97-33 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Evaluation of transient concussion and paresis of the 
left (minor) arm, currently rated as 20 percent disabling.

3.  Compensable evaluation for history of shrapnel wound to 
the temporal parietal region with 1.5-2 cm scar.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1997 rating decisions of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 10 percent evaluation, and granted 
service connection for both a transient concussion and 
paresis of the left arm and history of shrapnel wound to the 
temporal-parietal region with a 1.5-2 cm scar, assigning 
noncompensable evaluations to each.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in April 1998.

In August 1998, the RO increased the veteran's evaluation for 
PTSD to 30 percent and increased the veteran's evaluation for 
transient concussion and paresis of the left arm to 20 
percent.

The Board of Veterans' Appeals (Board) rendered decisions on 
the above claims in August 1999.  The appellant appealed the 
Board's decisions to the United States Court of Appeals for 
Veterans Claims (Court).  The Court, in April 2001, vacated 
the Board's decisions and remanded the appeals to the Board 
for further development and readjudication.

Subsequently, the veteran submitted additional evidence 
concerning the matter of the evaluation for his PTSD.  The 
veteran has indicated that he does not waive RO consideration 
of such evidence.  Accordingly, the matter of the proper 
evaluation for the veteran's service-connected PTSD is the 
subject of a remand section of this decision.  


FINDINGS OF FACT

1.  The veteran's transient concussion and paresis of the 
left arm is manifested by complaints of weakness and fatigue 
in the left shoulder and arm, minimally to mildly decreased 
left upper extremity dexterity and left upper extremity 
numbness with fatigue, and MRI evidence of a focal cerebral 
injury in the right posterior middle frontal gyrus.  No 
atrophy or other indicia of disuse is present clinically.

2.  The veteran's temporal parietal scalp scar residuals have 
been shown to be essentially asymptomatic, nondisabling, and 
nondisfiguring.  Tenderness and pain about the scar are not 
shown on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for transient concussion and paresis of the left arm 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.41, 4.45, 4.124(a), Diagnostic Code 
8045-8511 (2001).

2.  The criteria for a compensable evaluation for history of 
shrapnel wound to the temporal parietal region with 1.5-2 cm 
scar have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case, a supplemental statement of the case, and other 
correspondence, informing him of the evidence necessary to 
substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statement of the case, letters sent to the veteran, and prior 
Board decision which has been vacated informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  The veteran identified no private 
treatment.  The RO obtained the veteran's service medical 
records and service personnel records.  VA examination 
reports and outpatient treatment reports were also obtained.  
Furthermore, the veteran submitted copies of letters he sent 
to his wife during service, and the veteran testified during 
a hearing which was held at the RO in April 1998.  The 
transcript of the hearing is of record.  VA has made 
reasonable attempts to obtain all such necessary treatment 
records and other evidence.  All pertinent identified 
existing obtainable evidence necessary for the determination 
of the claims appears to be of record, and the veteran has 
been advised as recently as July 2001 that he has the right 
to submit additional evidence.  There are of record service 
and VA medical records and examination reports relating to 
his claim, as well as testimony from the veteran and 
statements and letters from him and his spouse.  The 
veteran's attorney, in October 2001, asserts that more VA 
examinations are warranted pursuant to new 
38 U.S.C.A. § 5103.  However, the evidence of record is 
adequate for rating purposes.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with 38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as amended 
[see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claims.  

The veteran's attorney in October 2001 requests more notice 
and development, but sufficient notice and development have 
already been performed.  The veteran's attorney also requests 
that the Board explain why no reasonable possibility exists 
that additional development would aid in substantiating the 
claim.  The reason why this is so is that all assistance 
which is necessary has been performed, and it did not aid in 
substantiating either claim for a higher rating.  The 
veteran's attorney also requested that if VA determines that 
there is significant negative evidence on a material issue, 
it should let the veteran know.  However, both the RO and the 
Board already did this.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, the RO's actions comply 
with the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  VA's 
duties have been fulfilled.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claims.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue.

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issues, the Board considers the issues to be entitlement 
to evaluation or evaluations which are appropriate for each 
disability given the degree of disability present when 
present during the rating period.  That is, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed during the rating period and that uniform ratings are 
appropriate in this case.

II. Transient concussion and paresis of the left arm

Factual background

A May 1970 service medical record shows treatment for a 
fragment wound to the upper back part of the veteran's skull.  
The wound was debrided, cleaned, and sutured without a 
fragment being found or seen on X-ray.  

Two days later, in June 1970, it was noted that the veteran 
had complained of left hand numbness after an explosion 
injured him on the above-referenced day of treatment in May 
1970.  No injury had been noted at the time to the left hand, 
although the veteran did complain of numbness which the 
examiner felt was due to blast concussion.  The veteran now 
stated that he still could not use his left hand completely.  
After physical examination, no organic reason was found for 
the veteran's complaints, and the assessment was conversion 
reaction.  The veteran on other occasions in June 1970 
reported left hand numbness on several occasions.  
Evaluations were normal and conversion reaction was 
diagnosed.  

May to June 1970 letters from the veteran to his wife are to 
the effect that he had no control of his fingers of his left 
hand, and that doctors thought it might have been due to 
paralysis due to the shock or being scared of the sudden 
blast.  The last letter, dated in June 1970, indicates that 
his hand did not hurt any but that he could not do anything 
with it except open and close it, and that he could not use 
his fingers. 

On service discharge examination in April 1971, an evaluation 
of the upper extremities was normal.  

On VA examination in July 1997, it was noted that the veteran 
was wounded by shrapnel in the right parietal-temporal region 
with transient loss of strength or paresis of the left upper 
extremity.  The veteran reported occasional pain with 
numbness in the left shoulder and arm and that he dropped 
more things with his left hand.  The examiner noted that the 
veteran was right-handed.  On evaluation, there was a 1.5-2 
cm. scar in the right temporal-parietal area of the skull.  
The veteran's right arm was stronger that his left arm, but 
there was no change in sensitivity in either hand.  The 
diagnosis was history of shrapnel wound to the temporal-
parietal region with transient concussion and paresis of the 
left arm.

At his April 1998 hearing, the veteran testified that he 
dropped things more often with his left hand, that his left 
shoulder, arm, and hand fatigue quickly on use, and that he 
occasionally experienced numbness in his shoulder and arm 
after much use.  He reported that he used his left arm and 
hand in his job as a barber.

At a May 1998 VA examination, the veteran complained of 
increased clumsiness and numbness of the left hand when 
fatigued.  On evaluation, strength was 5/5 in all 
extremities, to detailed testing.  There was normal tone and 
bulk in all the extremities, and there was intact reaction to 
pinprick, light touch, and vibration, as well as normal 
proprioception in all extremities.  There was some slowness 
of rapid finger movements and measures of dysdiadochokinesia 
with the upper left extremity.  The diagnosis was status post 
concussion with probable cerebral injury.  Current symptoms 
were minimal to mild and included decreased upper left 
extremity dexterity and left upper extremity numbness with 
significant fatigue.  A May 1998 cranial MRI revealed mild 
focal cortical volume loss in the posterior aspect of the 
middle front gyrus and mild generalized parietal volume loss.  
In a late May 1998 addendum to the mid-May 1998 VA 
examination, the examiner noted that there was a focal 
cerebral injury in the posterior right middle frontal gyrus 
which supported the previous diagnosis.

Pertinent law and regulations

In pertinent part, 38 C.F.R. § 4.120 provides that disability 
in this field [neurological disorders] is ordinarily to be 
rated in proportion to the impairment of motor, sensory, or 
mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

Under 38 C.F.R. § 4.124 (2001), neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be evaluated on the scale provided for injury to the nerve 
involved, with maximum equal to moderate incomplete 
paralysis.  In pertinent part, 38 C.F.R. § 4.124a states that 
neurological diseases and their residuals may be rated from 
10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The Board observes that the RO evaluated the veteran's left 
(minor) arm disability by analogy under Diagnostic Codes 
5299-8511.  The scale for the evaluation of injury of the 
middle radicular nerve group is set forth in Diagnostic Code 
8511.  A 20 percent evaluation may be assigned for mild 
incomplete paralysis of the middle radicular nerve group of 
the minor upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis.  A 40 percent evaluation 
requires severe incomplete paralysis.  A 60 percent 
evaluation requires complete paralysis with adduction, 
abduction and rotation of the arm, flexion of the elbow, and 
extension of the wrist lost or severely affected. 38 C.F.R. 
Part 4, Code 8511 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Analysis

The evidence of record indicates that the veteran's 
neurologic dysfunction primarily involves decreased left 
upper extremity dexterity, weakness, and numbness with 
significant fatigue of the left upper extremity.  The Board 
notes there is evidence of weakened movement, excess 
fatigability, or incoordination of the veteran's left upper 
extremity.  See DeLuca, 38 C.F.R. § 4.40.  However, at the 
most recent VA examination, the examiner described the 
veteran's current symptoms of decreased left upper extremity 
dexterity and left upper extremity numbness with significant 
fatigue as "minimal to mild."  The Board notes that the 
veteran is competent to report that a higher evaluation is 
warranted for his service-connected transient concussion and 
paresis of the left arm.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board finds that the clinical 
findings, observations, and opinions of the trained medical 
professionals who are skilled in the evaluation of physical 
disabilities and who have examined the veteran are more 
probative than his statements, and that the preponderance of 
the evidence is against an increased evaluation for transient 
concussion and paresis of the left arm.

The Board finds that the veteran does not have moderate or 
severe incomplete paralysis or loss of motor function 
involving the left upper extremity warranting either a 30 or 
40 percent evaluation for the neurological residuals.  The 
Board notes that although the veteran has complained of 
numbness, incoordination, and weakness in the left upper 
extremity on increased use, he continues to work 
approximately 4 days per week as a barber.  Moreover, the 
most recent examination did not show atrophy, increased 
weakness or other motor loss of the left upper extremity on 
normal use.  More specifically, complete paralysis has not 
been identified, and when tested in 1997, there was no change 
in sensation.  When tested in May 1998, strength was 5/5, 
reflecting full strength.  

Furthermore, the veteran had normal tone and bulk, 
demonstrating that he did not have atrophy.  Sensation was 
intact and reflexes were present, although there was slowness 
of movement and dysdiadochokinesia.  Finger to nose 
coordination remained normal.  The Board has also considered 
the argument of the attorney that there was a misreading of 
the expression of the May 1998 examiner.  The Board does not 
agree.  The examiner clearly stated that the symptoms were 
minimal to mild and that such symptoms included the decrease 
in dexterity, numbness, and fatigue.  A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy or the like.  
38 C.F.R. § 4.40.  As demonstrated by the VA examiner, 
evidence of disuse is refuted by the findings of strength, 
bulk, tone and sensation.

In light of the facts, the Board concludes that the 
disability from the veteran's service-connected transient 
concussion and paresis of the left arm is commensurate with 
no more than a 20 percent rating.  As the preponderance of 
the evidence, including the actual findings on physical 
examinations, is against the claim and there is no doubt to 
be resolved, the claim is denied.

The Board has reviewed the rating schedule and finds that 
there are no other appropriate Diagnostic Codes under which 
additional compensation is warranted See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

III. Temporal parietal scar

Factual background

Service medical records show that the veteran received a 
fragment wound to the right scalp area.  At his April 1971 
discharge examination, an evaluation of the head, face, neck, 
and scalp was normal.  At the July 1997 VA examination, it 
was noted that the veteran was wounded by shrapnel in the 
right parietal-temporal region.  There were no complaints 
regarding the temporal parietal region scar.  On evaluation, 
there was a 1.5-2 cm. scar in the temporal parietal area of 
the skull.  The diagnosis was history of shrapnel wound to 
the temporal parietal region with transient concussion and 
paresis of the left arm.  In September 1997, the RO granted 
service connection for history of shrapnel wound to the 
temporal parietal region with a 1.5-2 cm scar and assigned a 
noncompensable evaluation.

At his April 1998 hearing, the veteran testified that he had 
occasional tenderness of the scar on shampooing or combing 
his hair and that the scar was not visible unless his hair 
was short. The veteran contended that he is entitled to a 
compensable evaluation because of the size of the scar.

At a May 1998 VA examination, the veteran reported that he 
had no symptoms at present involving the scar; however, he 
stated that if he experienced a bout of xerosis of the scalp 
in the area of the scar, it would hurt more.  On evaluation, 
there was a 1-cm. area of minimal scalp depression buried in 
the frontal parietal scalp region.  It was described as a 
linear, 1 cm. well-healed scar.  There was no tenderness, no 
adherence to underlying tissue, no ulceration or breakdown of 
the skin.  There was no edema or inflammation, and the scalp 
color about the scar was normal.  The diagnosis was residual 
asymptomatic scar from prior shrapnel injury.

Pertinent law and regulations

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring. 38 C.F.R. Part 4, Diagnostic Code 7800 (2001).  
A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(2001).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Analysis

While acknowledging that the veteran has testified on appeal 
that his temporal parietal scar residuals were occasionally 
tender, the clinical documentation does not objectively 
confirm such tenderness or that the scar is currently 
symptomatic.  On the contrary, at the time of the most recent 
VA examination, the examiner characterized the veteran's scar 
as a linear 1 cm. well-healed scar.  The VA physician 
specifically described the veteran's temporal-parietal scar 
as asymptomatic.  Diagnostic Code 7804 requires that it must 
be tender and painful on objective demonstration in order for 
a compensable rating to be assigned.  It has not been shown 
objectively.  Next, at his April 1998 hearing, the veteran 
testified that the scar was not visible unless he had a short 
hairstyle.  Further, the evidence does not show nor has it 
been claimed that the scar results in cosmetic disfigurement.

Once again, the veteran is competent to report that a higher 
evaluation is warranted for his service-connected shrapnel 
wound scar.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probative weight to the 
observations and opinions of competent medical professionals 
under the circumstances of this case, as repeatedly, no 
disabling manifestations have been found clinically.  This 
includes in April 1971 and at the time of the July 1997 and 
May 1998 VA examinations.  The Board finds that the specific 
findings and opinions of the competent medical professionals 
who have examined the veteran are more probative of the 
degree of impairment than the veteran's lay opinion.  Since 
the preponderance of the evidence shows that the veteran's 
scar is asymptomatic and nondisabling, a compensable 
evaluation for the veteran's residuals of a shrapnel wound 
scar of the temporal parietal area of the skull is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved in the veteran's 
favor.

The Board has reviewed the rating schedule and finds that 
there are no other appropriate Diagnostic Codes under which 
additional compensation is warranted See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Next, preliminary review of the record does not reveal that 
the RO expressly considered referral of the veteran's other 
claims to the VA Undersecretary for Benefits or to the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


ORDER

A disability rating in excess of 20 percent for transient 
concussion and paresis of the left arm is denied. 

A compensable evaluation for history of shrapnel wound to the 
temporal parietal region with a 1.5-2 cm. scar is denied.



REMAND

The veteran elected, while old 38 C.F.R. § 20.1304(c) (2001) 
was in effect, against waiving initial RO consideration of 
PTSD evidence which he submitted to the Board in October 
2001.  His failure to waive initial RO consideration of that 
PTSD evidence is the reason why the case must to be remanded 
to the RO.  Therefore, the matter of the appropriate 
evaluation to be assigned for his service-connected PTSD must 
be remanded to the RO for consideration of this additional 
evidence in the first instance.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran is informed that if 
there is additional relevant evidence, 
he should identify that evidence and 
submit it to the RO.

2.  The RO should review the evidence 
that was added to the record since the 
last supplemental statement of the case.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



